Citation Nr: 0700625	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  00-20 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for arthritis of the 
left hip. 

3.  Entitlement to an initial compensable evaluation for 
tendonitis of the left shoulder.

4.  Entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder.

5.  Entitlement to an effective date earlier than November 7, 
2005, for the grant of service connection for tendonitis of 
the left shoulder.

6.  Entitlement to an effective date earlier than November 7, 
2005, for the grant of service connection for tendonitis of 
the right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had reported active service from November 1990 to 
April 1992.

This appeal arises from an October 1999 rating decision in 
which the RO denied entitlement to service connection for 
arthritis of both shoulders and the left hip, and for 
headaches.  

In a May 2005 decision, the Board granted service connection 
for headaches and remanded the veteran's claims for 
entitlement to service connection for arthritis of both 
shoulders and the left hip for further development.

Additionally, the veteran offered testimony at a hearing 
before a hearing officer in June 2003 and before the 
undersigned at the RO in April 2004.  The transcripts are of 
record.

An April 2006 rating decision granted service connection for 
tendonitis of the veteran's right and left shoulders with 
each shoulder evaluated as noncompensable, effective November 
7, 2005.  In statements received at the Board in November 
2006, she expressed disagreement with the initial 
evaluations, and effective dates of the grant of service 
connection, for those disabilities.  The notice of 
disagreement was apparently not submitted to the RO, as is 
required by statute.  38 U.S.C.A. § 7105(b)(1) (West 2002).  
However, principals of equitable tolling, as recently 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court), would seem to dictate that the 
notice of disagreement submitted to the Board be accepted as 
a valid notice of disagreement.  Hunt v. Nicholson, No. 04-
1970 (U.S. Vet. App. Dec. 13, 2006).

The veteran also submitted additional argument and copies of 
service medical records that were already of record.  It is 
not necessary to refer this material to the RO for initial 
consideration.  38 C.F.R. § 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the May 2005, remand, the Board requested that the veteran 
be afforded an examination for the claimed arthritis of the 
shoulders and left hip.  The examiner was asked to express an 
opinion with rationale as to whether it was at least as 
likely as not that any current shoulder or left hip 
disability had its onset in service or was manifested to a 
compensable degree within one year of service.  The veteran 
was afforded this examination in November 2005.  The examiner 
noted that the veteran had early degenerative changes of the 
shoulders and left hip.  He opined that it was less likely 
than not that these disabilities had their onset in service.

The examiner did not provide a rationale, or an opinion as to 
whether the arthritis was manifested to a compensable degree 
within one year of service.  A remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  "Where . . . the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance."  Id.

A statement of the case has not yet been issued in response 
to the notice of disagreement with the initial evaluation and 
effective dates for the grant of service connection for 
tendonitis.  These issues must be remanded to the RO for the 
issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1.  Ask the examiner who provided the 
November 2005 VA examination to review 
the claims folder, provide an opinion as 
to whether it is at least as likely as 
not that arthritis of the shoulders or 
left hip was manifested within one year 
of service, and provide a rationale for 
that opinion and the earlier opinion that 
arthritis of the shoulders and hip did 
not have their onset in service.

If the examiner is not available, another 
physician should be asked to review the 
claims folder and provide the requested 
opinions and rationales.

2.  Issue a statement of the case on the 
issues of entitlement to an initial 
compensable evaluation for left shoulder 
tendonitis, entitlement to an initial 
compensable evaluation for right shoulder 
tendonitis, entitlement to an effective 
date earlier than November 7, 2005 for 
service connection for left shoulder 
tendonitis, and an effective date earlier 
than November 7, 2005 for the grant of 
service connection for right shoulder 
tendonitis.  The Board will further 
consider only those issues for which a 
valid substantive appeal is submitted.  
The RO or AMC should not certify for 
appeal any issue unless a substantive 
appeal is received.

3.  The RO or AMC should readjudicate the 
issues of entitlement to service 
connection for arthritis of the shoulders 
and left hip; and if any appeal remains 
denied, issue a supplemental statement of 
the case before returning the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




